Opinion by
Mr. Justice Williams,
The appellant was a purchaser of an oil lease at sheriff’s sale. As such purchaser he could acquire no greater interest or estate than that actualty held by the lessee, and he would take subject to all the covenants and conditions contained in the lease. He was bound, therefore, to inquire. Failing to do so, he is fixed with notice of all that inquiry would have disclosed. If he had inquired he would have learned the date of the lease from plaintiffs to Shay. He would have learned further that the lessee was bound to complete one well within six months after date of the lease; and that, failing in this, he had covenanted to pay a rent of five hundred dollars per year until such well was completed. At the same time he would have learned that the lessors had the right to terminate the lease upon default of performance on the part of the lessee ; and that the tenant had the light to protect himself from “ further payments or liability ” accruing under the terms of the lease by a surrender of it to his lessors. Fixed with notice of the terms of the lease, the Oil Well Supply Company became the purchaser of Shay’s leasehold interest, and of the tools and machinery on the ground. It did not drill a well, but took possession of and sold the drilling tools, pipe, and other articles on the lot, and offered the leasehold interest for sale.
It held the lease for somewhat over a year and until after a year’s rent had accrued. It then surrendered the lease; and when this suit was brought to recover the rent that had fallen due before the surrender took place, it set up its own act of surrender as a discharge, not only from further, or accruing liabilities, but also from those already accrued.
But liabilities once accrued confer a right of action on the lessor. He may release or surrender this right by his own act, but his debtor cannot surrender it for him, or extinguish, it by any act of his. This is well settled: Galey v. Kellerman, 123 Pa. 491; Leatherman v. Oliver, 151 Pa. 646; Nesbit v. Godfrey et al., 155 Pa. 251. A termination of the lease, by the act of the lessor in asserting a forfeiture, releases the lessee from his covenants from and after the day of such termination. The term may be ended by the act of the lessor, with the same effect upon rents- due or covenants broken as though it had ended by its own limitation. • The right of action accrued is *405vested in tbe lessor in either case, and may be asserted without regard to the fact that the term has ended. The doctrine contended'for by the appellant makes the contract unequal and unjust. The tenant secures all he desired, the control of the territory covered by the lease for a period of more than eighteen months, on a promise to complete one well on the land, or pay an annual rent of five hundred dollars. When called upon to perform his covenants he surrenders his lease and insists that he has thereby relieved himself from past as well as future liability, and extinguished his landlord’s right of action. It would require a plain, unambiguous stipulation that a surrender should operate as a release of all rents due and damages accrued, to induce us to give to the act of the tenant such an effect as is claimed for it in this case. There is no such plain, unambiguous stipulation in the lease before us, but a provision that enables the tenant to escape further or future liability by a surrender of his lease without having tested its value by drilling.
He has had the advantages of the option the lease afforded. He has escaped from his obligation to complete a well by the surrender. He must now pay the stipulated rent to the lessor for the year during which he held the land without operating it.
The judgment is affirmed.